Citation Nr: 9927729	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  92-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1990 and February 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

In November 1992, the Board remanded this case to the RO.  In 
May 1995, the Board found that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder.  Thereafter, the 
Board again remanded this case for further development.  The 
case was most recently returned to the Board in September 
1998.


FINDINGS OF FACT

1.  The veteran was not involved in combat with the enemy in 
Korea.  

2.  There is no credible supporting evidence that a stressor 
occurred during the veteran's active service in Korea.  

3.  A current skin disorder was not present in service and is 
not related to any incident or manifestation during active 
service.

4.  A current gastrointestinal disorder had its onset in 
service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

3.  A gastrointestinal disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection of post-traumatic stress 
disorder (PTSD), a skin disorder, and a gastrointestinal 
disorder, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claims.  The Board is also 
satisfied that all the facts relevant to these claims have 
been properly and sufficiently developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

I.  PTSD

The veteran claims that he suffers from PTSD as a result of 
stressors experienced in Korea.  

Service connection may be granted for disability resulting 
from an injury or disease incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other service department 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statute or regulations governing service 
connection for PTSD, however, requires that such 
corroboration be found in the service medical records; 
rather, the VA must consider whether the veteran's account of 
his stressors is consistent with the available service 
records.  See Doran v. Brown, 6 Vet. App. 289 (1994).

In the instant case, the veteran claimed to have experienced 
a number of stressors while in Korea, which include: having 
been on guard duty shortly before a guard tower exploded, an 
event which the veteran indicated resulted in a number of 
injuries; having been threatened by a sergeant shortly after 
that incident; having witnessed the mistreatment of prisoners 
of war; having witnessed the injury and killing of orphans; 
and having been subject to incoming fire.  The RO obtained 
service personnel records, including the veteran's DD-214, 
which reflect that the veteran was assigned to a medical 
dispensary unit while in Korea and that he did not receive 
any combat related awards.  Records associated with the 
claims file, including service personnel records, do not show 
that the veteran engaged in combat with the enemy, and, 
therefore, independent evidence corroborating his claimed 
stressors is required to establish service connection.  
38 C.F.R. § 3.304(f).  

The evidence of record does not contain credible supporting 
evidence that a stressor occurred. A June 1998 response from 
the U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) stated that a unit history for the veteran's unit 
was not available.  Although casualty files were available, 
USASCRUR indicated that in order to provide more information 
concerning casualties more specific information regarding the 
claimed casualty, such as names and dates, would be required 
to attempt confirmation. Because the veteran's claimed 
stressors have not been verified, service connection for PTSD 
is not established.  38 C.F.R. § 3.304(f).

II.  Skin Condition

The veteran seeks service connection for a skin disorder, 
which he attributes to exposure to biological and chemical 
agents, as well as radiation, during service.  

Available service medical records reflect that the veteran's 
skin was evaluated as normal at a separation examination in 
August 1954.  

Post-service records document treatment for a variety of skin 
disorders at various points in time.  These records include: 
a May 1990 letter from Ray Burns, M.D., referencing treatment 
for skin rash and hives in 1959; an August 1982 VA record of 
treatment referencing a generalized rash of unknown etiology; 
a September 1987 pathology report Thomas Olsen, M.D., that 
contains an impression of lichen simplex chronicus; an April 
1990 letter from Hubert M. Brown, M.D., that refers to 
forearm ulcers; an April 1990 letter from Stephen Levitt, 
M.D., identifying treatment for neurogenic exorciation and 
lichen simplex chronicus; a November 1990 letter from Dr. 
Levitt containing similar information; a November 1990 letter 
from George W. Van Harlingen, M.D, which makes reference to 
treatment in October 1990 for neurogenic excoriation and 
lichen simplex chronicus; a January 1991 letter from Sheldon 
Nelson, D.O., which refers to Sjogren's syndrome with 
polymyosites and dermatmysosites; references in VA treatment 
records, including an April 1990 reference in VA treatment 
records, to factitial ulceration/dermatitis; an August 1990 
report from Amita Omza, M.D., which refers to lichen simplex 
chronicus; a September 1990 entry that suggests that the 
veteran's skin lesions may be exacerbated by stress; a March 
1993 letter from Richard Bahr, M.D., that indicates that the 
veteran was first seen in May 1992 for dermatitis; an August 
1992 laboratory report that identifies Serratia Marcescens; 
an April 1994 letter from Michael Somerson, D.O. that refers 
to Serratia Marcescens; a May 1995 letter from Dr. Somerson; 
a report of a VA examination in February 1996 that indicates 
that the veteran's skin lesions are self-induced; a 
supplement to that report reflecting an opinion that the 
veteran's skin condition is unrelated to amebic dysentery or 
exposure to chemical or biological agents in service; and the 
report of a May 1997 VA examination that makes reference to 
self-induced scars.  

The claims file contains no official documentation of 
exposure to radiation or to a specific chemical or biological 
agent.  The veteran, however, has submitted a number of 
opinions by health care providers suggesting that he suffers 
from a skin disorder as a result of exposure to toxic 
substances during service.  These include a January 1991 
opinion from Dr. Nelson, reflecting his belief that the 
veteran's primary problem is the result of a parasitic 
infection which probably started in the 1950's while the 
veteran was in the military; a March 1993 opinion from Dr. 
Bahr which suggests that exposure to chemical and biochemical 
agents in service resulted in a disability; an April 1994 
opinion from Dr. Somerson that the veteran suffers from a 
reaction to chemical and biological exposure that never 
resolved over 40 years; an April 1994 letter from Kathy 
Platoni, PsyD, indicating that the veteran suffers from 
chronic pain secondary to exposure to chemical warfare in 
Korea; a September 1994 letter from Dr. Platoni indicating 
that the veteran suffers from psychiatric symptoms due to 
toxic exposure to biological, chemical and/or radiological 
warfare; a November 1995 letter from Dr. Platoni; an October 
1996 letter from Morris Goldberg, DDS; and a November 1990 
letter from Dr. Van Harlingen that indicates that the 
veteran, by history, has suffered neurogenic excoriation and 
lichen simplex chronicus for 37 years.  In addition, a 
December 1991 statement from Theodore Mueller reflects that, 
while in service, he observed the presence of skin sores on 
the veteran's body.

However, notwithstanding any opinions in the claims file to 
the contrary, the preponderance of the evidence indicates 
that the veteran's skin disorder is unrelated to military 
service and that service connection for skin disorder, 
therefore, is not warranted.  

The Board requested a medical expert opinion from the 
Veterans Health Administration (VHA), which was received in 
July 1999.  The VHA specialist, who reviewed the veteran's 
medical records in the claims file, concluded that the 
veteran's current skin disorder is unrelated to service.  
That opinion, which is well reasoned, found that the veteran 
has had two different skin diseases since his discharge from 
service, lichen simplex chronicus and Serratia marcescens, 
and that is there is less than a 50 percent probability that 
the veteran's current skin problems are related to service.  
The VHA expert pointed out that: the veteran's rash in 
service was fungal in origin, whereas subsequent rashes were 
not fungal in origin; the first record of Serratia marcescens 
appeared in the 1980s; it is extremely unlikely that the 
current skin disease remained dormant for a period of time 
between the first appearance of symptoms and the veteran's 
separation from service; and the veteran had been discharged 
from service for years before there was any record of his 
current skin disorder.  The VHA expert's opinion that the 
veteran's current skin problems are unrelated to service is 
consistent with the conclusion contained in the supplement to 
the February 1996 VA examination, which found that the 
veteran's skin condition is unrelated to amebic dysentery or 
exposure to chemical or biological agents in service. 

A November 1990 opinion from Dr. Van Harlingen, which made 
reference to a 37 year history of neurogenic exorciation and 
lichen simplex chronicus, appears to have been based upon a 
history provided by the veteran.  However, that history 
appears at odds with evidence associated with the claims 
file, including an August 1954 separation examination report, 
which showed that the veteran's skin was normal at the time 
of his separation from service.  

The Board observes that, although Dr. Bahr submitted an 
opinion that the veteran's skin disorder is the result of 
exposure to chemical and biological agents in service, he did 
not identify the nature of any specific chemical agents to 
which the veteran may have been exposed and identified no 
biological agent other than Serratia marcescens.  However, 
service records do not document exposure to a chemical or 
biological agent, and service medical records do not contain 
a diagnosis of Serratia marcescens.  Dr. Bahr, furthermore, 
did not indicate by what process Serratia marcescens could 
have been present during so many years after service and 
remained undiagnosed. Dr. Bahr's opinion also did not address 
the question as to how Serratia marcescens remained 
undiagnosed lichen simplex chronicus was diagnosed on the 
basis of a biopsy.

Other opinions contained in the claims file which are 
otherwise generally supportive of the veteran's claim 
similarly reflect unclear, and sometimes contradictory, 
rationales and assumptions that the veteran was exposed to 
unidentified biological and/or chemical agents during 
service.  A January 1991 opinion from Dr. Nelson, although it 
indicates that the veteran's skin problems are the result of 
a parasitic infection that started in the 1950s, leaves 
unclear the nature of the parasite.  That opinion makes 
reference to Epstein-Barr Virus (EBV) and Cytomegalovirus 
(CV).  However, opinions from other health care providers, 
including those opinions generally supportive of the 
veteran's claims, do not identify EBV or CV as a cause of the 
veteran's skin problems.  Further, service medical records 
associated with the claims file do not document the presence 
of EBV or CV in service, and Dr. Nelson's opinion does not 
provide a convincing rationale for the assumption that EBV 
and/or CV were present in service.  Dr. Nelson goes on to say 
that problems the veteran "could experience from the various 
infectious agents . . . could easily account for his 
extensive clinical history."  Dr. Nelson's statement is not 
in accord with the objective evidence of record and thus 
lacks probative value.  

Although Dr. Somerson indicated in April 1994 that he 
believed the veteran experienced a complex reaction to 
chemical and biological exposure in service, his opinion 
failed to provide a clear basis for such a conclusion and 
failed to identify the nature of the chemical and biological 
agents purportedly involved.  In May 1995, Dr. Somerson 
similarly made reference to a history of exposure to 
biological and chemical agents without identifying the nature 
of the agents allegedly involved or reasons for concluding 
that exposure occurred in service and that a current disorder 
is the result of such exposure.  

Opinions from Dr. Platoni attribute the veteran's problems 
not only to chemical and biological exposure in service, but 
also to radiation exposure.  In her opinions, the nature to 
the alleged biological and chemical agents was not clearly 
identified, and a clear rationale for such a conclusion was 
not provided.  Although Dr. Platoni also included radiation 
in the list of etiological agents, no other medical 
practitioner has made this allegation.  Dr. Platoni is a 
psychologist, not a specialist in infectious diseases or 
environmental diseases, and so her opinion on such questions 
has limited probative value. 

There is no medical evidence that the veteran suffers from a 
disease to which the presumptions of 38 U.S.C.A. § 1112(c) 
apply or a "radiogenic disease" listed in 38 C.F.R. § 
3.311(b), see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
and there is no evidence that the veteran was exposed to 
radiation in service.  Service connection for skin disease as 
a result of exposure to ionizing radiation is thus not 
established.

More recent VA examinations, which indicate that the 
veteran's skin disorder is self inflicted and the result of 
anxiety, suggest that the veteran's disability is unrelated 
to service.  Service connection has been denied for PTSD, and 
the evidence associated with the claims file does not warrant 
a conclusion that a somatic or other psychiatric disorder 
contributing to the veteran's skin disorder is related to 
service. Dr. Platoni's expressed an opinion that the 
veteran's psychological symptoms are related to exposure to 
chemical agents, biological agents, or radiation in service.  
However, such exposure has not been shown by competent 
evidence. Further, Dr. Platoni's opinion is contradicted not 
only the recent VHA opinion, but also by a February 1996 
examination, which diagnosed neurotic excoriations probably 
due to depression and anxiety and which indicated that the 
veteran's skin condition is unrelated to exposure to chemical 
or biological agents in service.  

Given the inconsistencies between and the vague and/or 
unsupported nature of the opinions offered in support of the 
veteran's claim, the Board is constrained to conclude that 
the evidence against the veteran's claim, particularly the 
June 1999 VHA opinion, is more probative than the evidence in 
support of the claim.  Because the preponderance of the 
evidence is against a conclusion that the veteran's current 
skin disorder is related to service, the veteran's claim for 
service connection for a skin disorder must be denied.  
38 U.S.C.A. §§  1110, 1112; 38 C.F.R. §§ 3.303, 3.311.    

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefit sought has not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).



III.  Gastrointestinal Disorder

The veteran seeks service connection for a gastrointestinal 
disorder, which he attributes to exposure to biological and 
chemical agents, as well as radiation, during service. 

Available service medical records include a separation 
examination in August 1954 that does not reflect the presence 
of a gastrointestinal disorder.  However, a September 1954 
examination revealed gastrointestinal complaints, resulting 
in a diagnosis of possible gastrointestinal parasites and 
gastrointestinal bleeding.  Further examination at that time 
revealed no enteric pathogens.  From January to February 
1956, the veteran was hospitalized with complaints of flank 
pain.  He provided a history of amoebiasis in service.  
Diagnoses were ureteral calculus and chronic anxiety 
neurosis, with a gastrointestinal overlay and chronic spastic 
colon syndrome.  According to a February 1956 letter from A. 
D. Harvey, M.D, in May 1955, the veteran presented with a 
history of diarrhea since service in Korea, which Dr. Harvey 
treated with Fumadil.  That same letter adds that the 
veteran's condition improved until October 1955, at which 
time he again was placed on Fumadil, that the veteran 
continued to be treated by Dr. Harvey on a monthly basis and 
that he was treated for left kidney pain in February 1956.  A 
January 1991 letter from Robert O'Brien reflects that he ran 
a pharmacy from 1953 until 1956 and that the veteran brought 
prescriptions provided by Dr. Harvey for complicated 
dysentery during that period of time.

A May 1990 letter from Dr. Ray Burns reflects a history of 
treatment by that physician for a variety of gastrointestinal 
disorders, including treatment in December 1958 for gastritis 
associated with vomiting, bloating, and diarrhea; treatment 
for colitis in Januay1971; and treatment for irritable bowel 
in January 1984.  A number of other entries in the post-
service treatment records also document ongoing treatment for 
gastrointestinal disorders.  For example, a November 1983 
entry in VA outpatient treatment records documented a spastic 
colon.  A November 1983 barium enema report documented severe 
spasm.

A January 1991 letter from Dr. Sheldon Nelson documented 
treatment for complaints including difficulty swallowing and 
diarrhea.  A March 1993 letter from Dr. Richard Bahr made 
reference to enteritis.  An April 1994 letter from Dr. 
Michael Somerson made reference to a history of amebic 
dysentery and weight loss.  A February 1996 VA examination 
revealed an impression of amebic dysentery, treated, and 
nonspecific gastrointestinal symptoms suggestive of irritable 
bowel syndrome.  A July 1996 entry in VA records also noted 
amebic dysentery (treated) and irritable bowel syndrome.  A 
May 1997 VA examination report reflected diagnoses including 
amebic dysentery, treated, and irritable bowel syndrome.  A 
June 1997 radiological report reflected an impression of 
diverticulosis of the colon.  An August 1997 examination 
report reflected a conclusion that the veteran had irritable 
bowel syndrome.  

The claims file contains no official documentation of 
exposure to radiation or to a specific chemical or biological 
agent in service.  However, the veteran has submitted a 
number of opinions of health care providers which may be read 
to suggest that the veteran's gastrointestinal symptoms are 
the result of exposure to radiation or to a chemical or 
biological agent during service.  These include: a January 
1991 opinion from Dr. Nelson, reflecting his belief that the 
veteran's primary problem is the result of a parasitic 
infection which probably started in the 1950's while the 
veteran was in the military; a March 1993 opinion from Dr. 
Bahr which suggested that exposure to chemical and 
biochemical agents in service resulted in a disability; an 
April 1994 opinion from Dr. Somerson that the veteran suffers 
from a reaction to chemical and biological exposure that 
never resolved over 40 years; and an April 1994 letter from 
Dr. Kathy Platoni indicating that the veteran suffers from 
chronic pain secondary to exposure to chemical warfare in 
Korea.

In addition, the veteran has submitted numerous lay 
statements suggesting that he appeared to have lost weight 
upon his return from service.  He has also submitted 
statements from Dr. Edwin Mueller, consisting of letters of 
March 1991, November 1991, and October 1994.  In those 
letters, Dr. Mueller indicated that he served with the 
veteran in Korea, that he remembered that the veteran 
experienced gastrointestinal difficulties, and that he 
suspected at the time that the veteran might suffer from 
Crohn's disease.  Moreover, October 1990 and December 1991 
statements from Theodore Mueller reflect that the veteran had 
some stomach and bowel problems in service.

The Board requested a medical expert opinion from VHA, which 
was received in July 1999.  The opinion reflects the 
conclusions of a specialist who reviewed the entire claims 
file and who determined that it is at least as likely as not 
that the veteran suffers from a current gastrointestinal 
disorder which had its onset in service.  The opinion is well 
reasoned and supported by other evidence contained in the 
claims file.  Therefore, the preponderance of the evidence 
supports a grant of service connection for a gastrointestinal 
disorder.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for a skin disorder is denied.  

Service connection for a gastrointestinal disorder is 
granted.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

